EXECUTIVE SERVICES AGREEMENT

This Executive Services Agreement, including the Confidentiality &
Non-Solicitation Agreement attached hereto as Exhibit “A” and incorporated
herein by reference (collectively, the “Agreement”), is made and entered into
this 12th day of June, 2015 (“Effective Date”), by and between Champion Pain
Care Corporation, a Delaware corporation (the “Company”) and Jack Fishman
(“Executive” or “you”) (collectively, the “parties”).

WHEREAS, the Company desires to engage Executive in the capacity of President
and Executive desires to be so engaged by the Company in such position, on the
terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:

1.

Position and Duties.  Executive shall be appointed as President.  As such,
Executive shall report to the Company’s Board of Directors (“the Board”) and
shall perform such duties as the Board deems necessary and appropriate and that
are in accordance with the policies, practices and bylaws of the Company (the
“Duties and Responsibilities”).  Executive shall perform his Duties and
Responsibilities primarily out of the Executive’s office, which is currently
located in Oakville, Ontario, Canada, or out of any other mutually agreed upon
location.

2.

Best Efforts; Duty of Loyalty.  Executive shall devote all of Executive’s
business time, attention and energies to the performance of the duties assigned
hereunder, and shall perform such duties diligently, faithfully and to the best
of Executive’s abilities consistent with the Company’s policies, bylaws, and
ethical standards, as amended from time to time.  In Executive’s capacity as
President, Executive owes a duty of loyalty to the Company and, consistent with
such duty, is expected to refrain from engaging in any activity that does, will
or could reasonably be deemed to conflict with the best interests of the
Company; provided, however, that the provisions of this Section 2 shall not
prohibit Executive from making personal investments so long as such investments
do not interfere with Executive’s duties under this Agreement and shall not be
construed to prohibit the Executive from performing civic or charitable
activities on his personal time or consistent with or in furtherance of his
duties as President or to prohibit the Executive’s involvement in professional
activities which are incidental to his profession or his duties as President.
   





1










3.

Reimbursement of Expenses and Insurance Coverage

(a)

Business Expenses and Reimbursements.  The Company shall reimburse Executive for
all ordinary and necessary business expenses incurred in connection with
Executive providing services to the Company.  The foregoing payments identified
in this Section 3(a) shall be reimbursed and paid by Company subject to
Executive’s timely submission of receipts and/or other documentation in
conformance with the Company’s normal procedures in effect from time to time.  

(b)

Insurance Coverage.  The Company shall provide Executive with coverage as both
an officer and director under a standard directors and officers liability
insurance policy at the expense of the Company.

4.

Stock.

  Insofar as allowed by US and Canadian tax and securities laws, Executive shall
be eligible to participate in any stock option and/or stock appreciation rights
plan that the Company implements.  The terms of any such stock option plan and
Executive’s participation rights shall be determined by the Board in its sole
discretion.

5.

Termination of Agreement.

(a)

Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall terminate on the first to occur of the following:

i.

Executive’s death;

ii.

Executive’s Disability (as defined below);

iii.

The Company’s termination of Executive for Cause (as defined below);

iv.

Executive’s termination of this Agreement for any reason.

v.

The Company’s termination of Executive without Cause; or

(b)

Subject to the Company’s obligation to provide reasonable accommodations under
applicable law, Executive shall be deemed to have a “Disability” if Executive is
unable to perform, on a full-time basis, the essential functions of the
President position for (i) more than 60 consecutive days or (ii) a period or
periods aggregating more than 60 days in any six (6) consecutive months as a
result of incapacity due to physical or mental impairment as verified by a board
certified physician.  Executive agrees to cooperate and to sign such releases
and provide such information as may reasonably be necessary to obtain such
verification of physical or mental impairment.

(c)

For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following events:





2









i.

Executive’s conviction of, or entry of a guilty or nolo contendere plea to any
felony charge or to any crime involving theft or moral turpitude;

ii.

Executive engaging in fraud, embezzlement, misappropriation, conduct that would
constitute breach of fiduciary duty or any conduct that is injurious to or
adversely reflects on the standing, reputation or business of the Company,
financially or otherwise;   

iii.

Executive’s continued failure or refusal to satisfactorily perform the Duties
and Responsibilities after having been given written notice of his performance
deficiency and an opportunity to rebut the identified performance
deficiency(ies) to the Board;

iv.

Executive’s material violation of the Company’s personnel policies and
procedures, bylaws, or code of conduct, as in effect from time to time, after
having been given written notice of the policy violation and an opportunity to
rebut the identified violation to the Board;

v.

Executive’s intentional misrepresentation or omission of a material fact to the
Company while providing services to the Company or in connection with the
Company entering into this Agreement with the Executive; or  

vi.

Executive’s material breach of any term of this Agreement, including, but not
limited to his restrictive covenant obligations described in Section 8 below.  

6.

Termination by Executive.  Executive may voluntarily terminate this Agreement by
providing no less than sixty (60) calendar days’ notice to the Company of such
intention to terminate.  A termination of this Agreement so initiated by
Executive shall be deemed effective upon the earlier to occur of (i) the
expiration of the notice period above, or (ii) the departure of Executive from
the Company or the abandonment by Executive of his position and the Duties and
Responsibilities, in either case as determined in good faith by the Company.
 The Company, in its sole discretion, may place Executive on paid leave status
during some or all of the 60-day notice period described herein.

7.

Compensation in Event of Termination. Upon termination of Executive’s employment
for any reason, this Agreement shall automatically terminate and the Company
shall have no further obligation to Executive except to pay the amounts set
forth in this Section 7.





3









(a)

Without regard to the date on which this Agreement is terminated or the reason
for such termination, Executive (or his estate in the event of Executive’s
death) shall be entitled to all salary, Bonuses, Vacation, Fringe Benefits and
expense reimbursements accrued or pro rated through the termination date;
provided, however, that no pro rated Bonus shall be paid if Executive is
terminated with Cause (as defined herein) or resigns.  To the extent Executive
is entitled to a Bonus under this provision, said payment shall be made at the
same time bonuses are distributed to active employees.

(b)

In the event this Agreement is terminated pursuant to Section 5(a)v above,
Executive shall be entitled to receive, in addition to the salary, Bonuses,
Vacation, Fringe Benefits and expense reimbursements described in Section 7(a)
above, severance equal to six (6) months’ of Executive’s salary then in effect
(less applicable tax withholdings).  Any severance owed hereunder shall be
payable in equal installments consistent with the Company’s normal payroll
cycle.  

(c)

To be entitled to the severance benefits set forth in Section 7(b) above,
Executive must continue to abide by the restrictive covenants described in
Section 8 below and Exhibit A, and must execute a general release of any and all
claims, charges, grievances, disputes, and complaints (known and unknown) that
Executive has, had or may have against the Company, its parent, affiliates,
successors or assigns and each of their respective owners, members, partners,
officers, directors and employees (“Released Parties”), in a form to be provided
to Executive by the Company.  In the event of a breach or threatened breach of
any of the covenants described in Section 8 and Exhibit A during the severance
payment period, the Company shall immediately discontinue payment of Executive’s
severance benefits and shall be entitled to recover all severance paid to
Executive after the date of such breach or threatened breach.  The cessation and
recovery of these payments shall be in addition to, and not as an alternative
to, any other remedies at law or in equity available to the Company, including
without limitation the right to seek specific performance or an injunction.

(d)

In furtherance and not in limitation of the foregoing, the termination of this
Agreement for any reason shall not affect any of the following rights of
Executive:  (i) any rights pursuant to any qualified retirement or welfare
benefit plan maintained by the Company, (ii) any rights to be indemnified by the
Company pursuant to its corporate bylaws, applicable law, this Agreement and any
rights under any D & O policy applicable to Executive, (iii) any rights under
any federal and state laws providing for insurance continuation and/or
conversion rights upon termination of this Agreement or other qualifying events,
including without limitation the federal Consolidated Omnibus Budget
Reconciliation Act of 1985 as amended, and (iv) any right of Executive to apply
for unemployment compensation benefits or workers, compensation benefits
pursuant to applicable law.   

8.

Restrictive Covenants.  As a condition of this Agreement, Executive agrees to
execute and abide by the terms of the Company’s Confidentiality &
Non-Solicitation





4







Agreement, which is attached to this Agreement as Exhibit “A” and incorporated
herein by reference.   

9.

Indemnification.

Executive covenants and agrees to hold harmless the Company from and against all
claims, damages, suits, charges, liabilities, costs and expenses (including
legal fees and expenses) arising out of any reckless or intentional act or
omission of Executive or any act of Executive which is outside the scope of this
Agreement.  This obligation shall survive the termination of this Agreement.  

10.

Governing Law; Jurisdiction; Attorney Fees.  This Agreement shall be governed in
all respects by the laws of the state of Arizona, without giving effect to any
conflicts of law provisions.  The Company and Executive hereby consent to submit
to the exclusive jurisdiction and venue of the federal and state courts located
in Arizona for enforcement or interpretation of this Agreement and for any
disputes under or arising out of this Agreement.  The prevailing party in any
action arising from this Agreement shall be entitled to recover reasonable
attorneys’ fees and related costs and expenses.   

11.

Binding Effect.  This Agreement is a personal contract and the rights and
interests of Executive hereunder may not be sold, transferred, assigned,
pledged, encumbered or hypothecated by him.  This Agreement shall inure to the
benefit of and be binding upon Company, its successors and assigns, including
but not limited to any Company, person, or other entity which may acquire all or
substantially all of the assets and business of the Company, or any company with
or into which Company be consolidated or merged.

12.

Entire Agreement. This Agreement contains all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or written, previously entered into by
them with respect thereto.  Executive represents that, in executing this
Agreement, he does not rely, and has not relied, on any representation or
statement not set forth herein made by the Company with regard to the subject
matter, bases or effect of this Agreement or otherwise.

13.

Amendment; Waiver. No provision of this Agreement may be amended or waived
unless such amendment or waiver is agreed to in writing, signed by Executive and
the Board. Waiver by either party hereto of any breach or default by the other
party of any term or provision of this Agreement shall not operate as a waiver
of any other breach or default.

14.

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) three days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (c) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written or electronic verification of receipt.  All communications shall be sent
to the Company and to Executive at the





5







addresses below or at such other address as the Company or Executive may
designate by ten days advance written notice to the other.

To Executive at:

Jack Fishman

635 Fourth Line, Unit 1

Oakville, ON, Canada L6L 5B0




To the Company at:

Chairman of the Board of Directors

Champion Pain Care Corporation

6263 North Scottsdale Road, Suite 340

Scottsdale, Arizona 85250




15.

Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.  Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

16.

Each Party the Drafter.  This Agreement and the provisions contained in it shall
not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.

17.

Headings.  All descriptive headings of sections and paragraphs in this Agreement
are intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

18.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.





6







IN WITNESS WHEREOF, the parties hereto have knowingly, intentionally and
voluntarily executed this Agreement as of the date first written above.

CHAMPION PAIN CARE CORPORATION

By: /s/ Terrance Owen

Name: Terrance Owen

CEO

JACK FISHMAN

/s/ Jack Fishman

Signature






7







EXHIBIT A - CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT





8











1.

Company Property and Information.  Executive will not remove any equipment,
materials, property, records, documents, notes, manuals, lists, reports, data
files, disks, hand held devices, thumb drives, or any other tangible items
(whether in original, duplicate, electronic or paper form) (collectively
“Company Property”) from Company premises, except as is needed in the ordinary
course of conducting Company Business.  At the time of Executive’s separation,
or at any other time upon Company’s request, Executive will at Company’s cost
and expense immediately deliver to Company any Company Property in Executive’s
possession or control and destroy any remaining electronic versions of same.  To
the maximum extent permitted by law, Company reserves the right to deduct the
cost of unreturned or damaged Company Property from any compensation owed to
Executive.



2.

Inventions.



2.1.

While providing services to the Company, and for twelve (12) months thereafter,
Executive will disclose promptly, completely and in writing to Company, and
hereby assign and agree to assign and bind Executive’s heirs, executors, or
administrators to assign to Company, any and all inventions, concepts,
processes, diagrams, designs, methods, apparatus, improvements, or any other
technological “know how” (collectively “Company Inventions”), whether
patentable, copyrightable, or otherwise subject to exclusive rights, which are
discovered, conceived, and/or developed by Executive, either individually or
jointly with others.  All such Company Inventions will be deemed “works made for
hire” commissioned by Company to the fullest extent permitted by the copyright
laws of the United States.



2.2.

The obligations described in Section 2.1 do not apply to any patents,
copyrights, trademarks, or inventions, concepts or technical know-how, developed
by Executive prior to Executive entering into this Agreement (collectively
“Prior Inventions”); however, by signing this Agreement, Executive represents
that there are no currently existing Prior Inventions belonging to Executive.
 This Section also does not apply to an invention that Executive developed
entirely on Executive’s own time without using Company’s equipment, supplies,
facility, trade secret or confidential information, unless the invention  (i)
relates to Company’s actual or demonstrably anticipated research or development;
or (ii) results from any work performed by Executive for Company.    



2.3.

While providing services to the Company, and at all times thereafter, Executive
will assist Company in the preparation, execution, and delivery of any
disclosures, patent, trademark or copyright applications or papers within the
scope and intent of this Agreement required to obtain patents in this or in
other countries and in connection with such other proceedings as may be
necessary to enforce Company’s rights in such Company Inventions against others
or to vest title thereto in Company.  



3.

Confidentiality.



3.1.

While providing services to the Company, and at all times thereafter, Executive
will not, directly or indirectly, disclose, utilize, or authorize any disclosure
or





9







use Confidential Information (as defined below), except to the extent such
disclosure or use is in furtherance of performing Executive’s job duties for
Company. The controlled disclosure of Confidential Information to customers,
contractors, vendors or others for legitimate business purposes will not remove
it from protected status as Confidential Information under this Agreement.



3.2.

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, the following non-public information relating to Company or
entrusted to Company by Company’s Business Associates (as defined below):



3.2.1.

customer lists, data and information compiled by Company, including, but not
limited to, contact details, preferences, orders, product usage, product
volumes, pricing, promotions, and sale and contract terms (including contract
expiration dates);



3.2.2.

internal practices and procedures, training material, compensation and payroll
information, and personnel data (except to the extent Executive’s disclosure or
use of such information is in furtherance of enforcing Executive’s rights under
state or federal law);



3.2.3.

financial condition and financial results of operations;



3.2.4.

supply of materials information, including sources and costs;



3.2.5.

information relating to designs, formula, developmental or experimental work,
know-how, products, processes, computer programs, source codes, data bases,
schematics, inventions, creations, original works of authorship, or other
subject matter relating to research and development, strategic planning,
manufacturing, engineering, purchasing, fund raising, budgeting, finance,
marketing, promotion, distribution, licensing, and selling activities; and



3.2.6.

any and all information, without regard to form, having independent economic
value to Company that is not generally known to, and not readily ascertainable
by proper means by a person who can obtain economic value from its disclosure or
use.



3.3.

Excluded from this definition is Confidential Information that (i) is in or
enters the public domain without breach of this Agreement by you; (ii) or is
required to be disclosed by order of a court or other governmental agency;
provided that Company shall first be given reasonable notice and opportunity to
obtain a protective order against disclosure of such Confidential Information.



4.

Non-Solicitation and Non-Interference.  Executive, whether personally or on
behalf of any person or entity, will not engage or assist others in engaging in
the following activities while the Executive is providing services to the
Company or during the (12)





10







month period after Termination of this Agreement, regardless of who initiates or
the reason:  



4.1.

solicit, accept business from, call upon, handle, deliver products or render
services to any of Company’s customers or prospective customers (with whom
Executive had any contact or about whom Executive had access to Confidential
Information at any time within the twelve (12) month period immediately
preceding the termination of this Agreement) for the purpose of selling such
customer the same, similar, or related products or services that Executive sold
or worked with on Company’s behalf;



4.2.

employ, engage or retain the services of any employee or consultant who was
employed or engaged by Company at any time within the twelve (12) month period
immediately preceding the termination of this Agreement;



4.3.

encourage, induce, or convince any Business Associate to end or reduce
his/her/its relationship with Company.  For purposes of this provision,
“Business Associate” means any individual or entity doing business with or
rendering services to Company at any time within the twelve (12) month period
immediately preceding the termination of this Agreement , including customers,
employees, investors, consultants, independent contractors, vendors, suppliers,
or joint venture partners.



5.

Non-Competition.



5.1.

Executive, whether personally or on behalf of any person or entity, will not
Engage in a Competitive Activity (as defined below) in the Territory (as defined
below) during the time the Executive is providing services to the Company or
during the period following the termination of this Agreement, not to exceed
twelve (12) months but in no event, less than six (6) months, regardless of who
initiates or the reason.  



5.2.

For purposes of this paragraph:



5.2.1.

“Engage in a Competitive Activity” means acquiring an ownership interest in,
managing, operating, being employed by, consulting for or otherwise being
engaged by any business which manufactures, produces, sells or markets the
products or services that Company offer or have plans to offer within the
Territory at the time of the termination of this Agreement; and



5.2.2.

“Territory” means the United States.  



5.3.

In exchange for Executive’s commitment not to compete as described in this
section and in addition to the compensation, severance payments (if any), and
professional growth opportunities made available to you through this Agreement,
Company may, in Company’s sole and absolute discretion, pay you upon
 termination of this Agreement for any reason, the equivalent of six (6) months
of Executive’s salary then in effect (minus lawful deductions), payable in equal
installments in accordance with Company’s regular payroll cycle, and after any
severance payments, if any, under Executive’s Executive





11







Services Agreement with Company have been paid in full.  Any payments, if any,
made to you pursuant to this section shall be in addition to any severance
payments you may be entitled to under Executive’s Executive Employment
Agreement.  If Company, in Company’s sole and absolute discretion, decide not to
pay Executive upon termination of this Agreement, Executive remains obligated to
perform under this section pursuant to the obligations under Executive’s
Executive Services Agreement, in consideration for any severance payment
obligations of Company to pay Executive.



6.

Lack of Prior Conflict; Prior Employer Information.  Executive is not bound by
any post-employment covenant with a third party that would restrict the
fulfillment of the duties you perform on Company’s behalf.  To the extent
Executive is bound by any such post-employment covenant, you will provide
Company with a copy of the applicable agreement.  You understand that Executive
is prohibited from disclosing to the Company or causing or inducing the Company
to use proprietary or confidential information or trade secrets of others, or to
violate the intellectual property rights of others.



7.

Notification.  During the time period that the covenants described herein are in
effect, Executive will inform any new employer or Business Associate (as defined
above), prior to entering into an employment or business relationship, of the
existence of this Agreement and will provide such new employer or Business
Associate with a copy of this Agreement.  Executive authorizes Company to notify
others, including Business Associates and Executive’s future employers, of
Executive’s obligations under this Agreement.  



8.

Continuing Cooperation.  Provided Company reimburses you for any reasonable and
necessary out-of-pocket expenses, you will fully cooperate with Company and
Company’s legal counsel in connection with any action, proceeding, or dispute
arising out of matters with which you were directly or indirectly involved while
providing services to the Company.  This cooperation includes meeting with, and
providing information to, Company and Company’s legal counsel, maintaining the
confidentiality of any past or future privileged communications with Company’s
legal counsel, and being available to testify truthfully by affidavit, in
depositions, or in any other forum on Company’s behalf.   



9.

Miscellaneous Provisions



9.1.

Survival.  The covenants contained in Section 2 of this Agreement shall survive
the termination of this Agreement, regardless of the manner of or reason for
such separation.



9.2.

Extension of Time.  If Executive has breached any of the covenants in this
Agreement, and if Company bring legal action for injunctive or other relief,
such relief shall have the duration specified in this Agreement, commencing from
the date such relief is granted, but reduced by the period of time elapsed
between Executive’s separation and Executive’s first breach of this Agreement.  





12











9.3.

Injunctive Relief.  Attorney Fees.  If Executive breaches the covenants in this
Agreement, irreparable injury will result to Company and Company’s remedy at law
for damages will be inadequate.  As a result, Company shall be entitled to an
injunction to restrain Executive’s continuing breach, or any other persons or
entities acting for or with you, without the necessity of proving actual damages
or posting any bond or other security, in addition to any other rights and
remedies which Company may have at law or in equity.  The prevailing party in
any legal action relating or touching upon this Agreement is entitled to recover
reasonable attorneys’ fees and costs.       

Executive has had a reasonable opportunity to review and consider this Agreement
with counsel of Executive’s choosing and, by Executive’s signature below, enter
into the Agreement willingly.

CHAMPION PAIN CARE CORPORATION

By: /s/ Terrance Owen

Name: Terrance Owen

CEO

JACK FISHMAN

/s/ Jack Fishman

Signature









13





